DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Withdrawn  Objection(s) and Rejection(s)
	The objection to the title is withdrawn in view of applicant’s amendment filed 02/10/2021.
	The rejection of claims 1-10 under 35 USC 112, first paragraph,  for written description is withdrawn.
	The rejection of claim 6 under 35 USC 112, second paragraph, for an indefinite Markus Group is withdrawn.

				Maintained Objection and Rejection(s)
Specification

Claim 1 is  objected to because of the following informalities:  The claim contains needless wording in the form of the mathematical equation that defines the ratio At/Ao. This creates a needlessly wordy claim since the ratio is defined in the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for particles with an average diameter in the range of 1 , does not reasonably provide enablement for all size particles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The claims fail to set out a size or term defining the size of the particles in the invention. However, the specification sets out the particle size at page 20, lines 17-19 as “a range of 100 to 1000 nm”. Correction is requested. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims fail to set out “a therapeutically effective amount of the” cell fate modulating factor in order to treat “those in need thereof”. In other words, the claims fail to particularly point out a dosage, a condition treated, or patient population in need of treatment. Clarification is requested.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2016-0011565 (Lemonex Inc).

	Lemonex Inc discloses porous silica nanoparticles containing pores with pore diameters of between 1 nm to 100nm. A Functional group binds to the inner or outer surface of the pores , and additionally gives the surface of the porous nanoparticles either a negative or positive charge. The surface may also have a ligand which specifically binds to a protein, or a bioactive. The bioactive may also be bound by a functional group (see Abstract and claims). The ratio of At/Ao is interpreted as the release percentage of the drug which is determined by the carrier particle composition, the drug in question, and the environment into which it is released, as well as the ambient temperature. Those of ordinary skill would know that this percentage decreases over time as the particle releases its payload of bioactive. The ratio therefore does not add patentable weight. The claim would have therefore been obvious to one of ordinary skill in the art at the time of filing given the teachings of Lemonex inc.

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. The objection to claim 1 is maintained. Applicant needlessly incorporates the mathematical equation in to the claim and creates a verbose, and needlessly complicated claim structure when the equation is already defined in the spec. Applicant is requested to remove the equation, and replace it with language defined in the specification referring to the half life  and absorbance. Further, the bracketed title referring to Mathematical equation I should be deleted as well. Removal of this functional language then .
Regarding the rejection under 35 USC 112, first paragraph, for scope of enablement for the particle size contemplated in the invention, applicant made no remarks addressing or the rejection. Therefore the rejection is maintained.
Regarding the language rejected under 35 USC 112, second paragraph, applicant made no remarks addressing the rejection. The rejection is therefore maintained.
With regard to the rejection under 35 USC 103, applicant argues that because the t value of the claims is not disclosed by the Lemonex, Inc reference, it does not make the instant claims obvious.
However, an analysis the claims is that applicant is claiming a drug delivery porous silica particle with a claimed half life for carrying an bioactive agent ( cell fate modulating factor). Lemonex does this using the same particle, with the same physical characteristics as set out in the rejection. However, it is noted that applicant’s particles were modified from those of Lemonex Inc by expanding their pore size using TMB(see bottom of page 1 of the declaration). Therefore, there is a reasonable expectation of the instant particles having an absorbance below those of Lemonex Inc due to the increase surface area available for bioactive absorption to the walls of the pores. The rejection is therefore maintained.

Response to Amendment
The declaration under 37 CFR 1.132 filed 02/10/2021 is insufficient to overcome the rejection of claim 1 based upon 35 USC103 over Lemonex, Inc. as set forth in the last Office action because:  
Applicant modifies their pore size using TMB (see bottom of page 1). The larger surface area afforded by the larger pore size adding to the absorbance level would have been obvious to one of 

						New Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant added the limitation “in the absence of a fate modulating factor” to claim 1. No support could be found in the original specification for this limitation. Clarification is requested.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is also notified that claim 3 contains two Markus Groups. Tis makes the claim indefinite as to the metes and bounds contemplated by the applicants. No rejection is made at this time, but applicants should consider amending the claim to contain only one Markush Group, and adding a claim with the second.

				Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz